DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2020 have been considered by the examiner.

Status of the Claims
The response and amendment filed 02/11/2021 is acknowledged.
Claims 14-32 are pending.
Applicant’s election of Group I, claims 14-21 in the reply filed on 02/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2021.
	Claims 14-21 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is a lack of antecedent basis for “the knitted mesh component” in claim 14, line 17. Claim 14, line 2 recites a mesh but does not specify the mesh is knitted. This results in a broad and narrow limitation which appears to refer to the same component. It is not clear if the limitations of claim 14 would be met by a mesh, or if claim 14 only requires a knitted mesh having the polymers specified. Consequently, one skilled in the art is not reasonably apprised of the scope for which applicant is claiming protection. 
Clarification is required.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “the flexible film comprises a copolymer the polyaxial copolyester” in line 3. It is not entirely clear what a copolymer the polyaxial copolyester was intended to mean. This limitation is interpreted to mean the flexible film comprises a polyaxial copolyester.
Claim 21 recites “the knitted mesh comprises a copolymer the warp-knitted construction” in line 7. It is not entirely clear what a copolymer the warp-knitted construction was intended to mean. This is interpreted to mean the knitted mesh comprises a warp-knitted construction.
Claim 21 recites “the microfibrous fabric comprises a copolymer the polyether-ester” in line 11. It is not entirely clear what a copolymer the polyether-ester was intended to mean. This is interpreted to mean the microfibrous fabric comprises a polyether-ester.
Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 

Claims 14 and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tormala, US 6319264 B1 in view of Shalaby, US 20020161168 A1.
Tormala teaches flexible fibrous mesh implantable devices having at least two functional components or layers. Said implants may include a layer which prevents tissue to tissue adhesion. See Tormala, e.g., abstract. Layers effective for preventing tissue adhesion may be in the form of a film (Tormala, e.g., c2:55-64). Tormala teaches each layer is bioabsorbable (Tormala, e.g., claim 13). Bioabsorbable materials include copolymer polyesters made from lactic acid and glycolide (Tormala, e.g., c4:example 2). Tormala teaches components may include bioactive gents (Tormala, e.g., claims 9-11). Growth factors are tissue growth promoting agents, e.g., accelerating the growth of connective tissue (Tormala, e.g., 3:54-55). Since the devices are effective to prevent tissue adhesions, the devices are considered to be barrier devices. 
Said implants should be sufficiently flexible to allow placement using minimally invasive techniques (Tormala, e.g., c3:30-33).
Tormala teaches effective film thickness for preventing adhesion can be found in the range between 1-300 microns (Tormala, e.g., c3:34-45). This is not the exact range recited in claims 18-19. However, the range suggested in Tormala for the thickness significantly overlaps with the range recited in claim 18, and the range recited in claim 19 is entirely within the prior art range.

Tormala teaches absorbable, barrier devices which are a composite of at least two distinct components, wherein the components may be a mesh and a film, wherein the components include bioabsorbable materials such as biodegradable polyesters having monomers in common with the claimed invention. However Tormala does not expressly teach a polyaxial copolyester derived from at least two monomers of glycolide, l-lactide, e-caprolactone, trimethylene carbonate, p-dioxanone, 1,5-dioxepan-2-one, or a morpholinedione.
Shalaby teaches polyaxial copolymer useful for parts of multicomponent sealing devices for closing (or plugging) a wound (Shalaby, e.g., abstract and 0009). Said polymers display beneficial mechanical properties including high compliance without compromising tensile strength (Shalaby, e.g., 0027). Said polymers are useful as compliant, absorbable components in the form of films with modulated absorption and strength loss profiles which display a high degree of compliance in barrier systems for preventing post-surgical adhesion, and are capable of containing one or more bioactive agents (Shalaby, e.g., 0031-0032). Said polymers form less perfect crystallites with broad size distribution which results in a lower melting temperature thereby aiding melt processing relative to their crystalline analogs (Shalaby, e.g., 0027). Shalaby teaches polyaxial copolymers comprising monomers including (1) trimethylene carbonate and 1,5-dioxepan-2-one with or without a small amount of glycolide; (2) trimethylene carbonate and a cyclic dimer of 1,5-dioxepan-2-one with or without a small amount of glycolide; (3) caprolactone and p-dioxanone with or without a small amount of glycolide; (4) trimethylene carbonate and caprolactone with or without a small amount of dl-lactide; (5) caprolactone and dl-lactide with or 
It would have been prima facie obvious at the time the presently claimed invention was made to modify multicomponent devices of Tormala using polyaxial copolyesters of Shalaby with a reasonable expectation of success. The skilled artisan would have reasonably expected polyaxial copolyesters of Shalaby to fulfil the need for flexibility of the devices since Shalaby teaches the polymers show improved compliance (flexibility) without sacrificing tensile strength. This modification may be viewed as the substitution of one known bioabsorbable polymer for another where both absorbable polymers were known in the art for making absorbable components satisfying the need for preventing tissue adhesion. Additionally, there was a suggestion to make this substation since Shalaby suggests such polyaxial copolyesters would improve melt processing compared to the more crystalline analog copolymers. 
Accordingly, the subject matter of claims 14 and 17-21 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13 of 10004833 in view of Shalaby, US 5714159. 

The ‘833 patent claims a permeability modulated barrier composite having three components including a flexible film, a mesh, and a nonwoven microfibrous fabric (claim 1). The arrangement of components is found in ‘833, claim 1. The polymer limitations of the flexible film in the instantly claimed composite are found in ‘833, claim 1. The polymer limitations of the mesh, and microfibrous fabric in the instantly claimed invention are found in ‘833, claims 2-7. The thickness of the film is found in ‘833, claim 5. 
The claims of the ‘833 patent do not expressly teach a component including a bioactive agent. 
The claims of the ‘833 patent do not expressly teach device with an optional hydroswellable polymer
The teachings of Shalaby cure these deficiencies.
Shalaby teaches copolyesters capable of forming hydrogels upon contact with an aqueous environment (Abstract). Said hydrogel forming copolyesters are useful as barriers and controlled release of bioactive agents (Shalaby, Abstract). The inclusion of antibacterial agents, anti-inflammatory agents, anesthetics and/or tissue growth factors (Shalaby, e.g., c10:41-61). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a barrier composite as claimed in the ‘833 patent by including a hydrogel forming polymer, i.e., hydroswellable polymer in at least one component with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the adherence of the composite to tissue and to enable controlled drug release from the composite. The skilled artisan would have had a reasonable expectation of success 
Accordingly, one skilled in the art would consider the presently claimed subject matter to be an obvious variant of the subject matter claimed in the ‘833 patent. 

Claim(s) 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-10 of 9492593 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The ‘593 patent claims a permeability modulated barrier composite having three components including a flexible film, a knitted mesh, and a nonwoven microfibrous fabric (claims 1 and 7). The arrangement of components is found in ‘593, claim 7. The polymer limitations of the flexible film, the mesh, and microfibrous fabric in the instantly claimed invention are found in ‘593, claims 2, 3, and 7-10. The thickness of the film is found in ‘593, claims 1 and 7. At least one of the components comprises a hydroswellable polymer (‘593, e.g., claim 5). At least one of the components comprises at least one bioactive agent, such as antimicrobial, anesthetic, anti-inflammatory and tissue growth promoting agents (‘593, e.g., claim 6). 
The subject matter claimed in the ‘593 patent anticipates the subject matter claimed in the present application. 
Accordingly, one skilled in the art would consider the presently claimed subject matter to be an obvious variant of the subject matter claimed in the ‘593 patent. 

Claim(s) 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of 10751449 B1. 
The claims of the reference patent teach absorbable, permeability-modulated barrier composite comprising, at least three physicochemically distinct components; a) a first component comprising a flexible film comprising a synthetic absorbable polymer of i) a polyaxial copolyester derived from at least two monomers of glycolide, lactide, .epsilon.-caprolactone, trimethylene carbonate, p-dioxanone, 1,5-dioxepan-2-one or a morpholinedione; ii) a polyether ester derived from a polyether-glycol that is grafted with at least one monomer of glycolide, lactide, .epsilon. -caprolactone, trimethylene carbonate, p -dioxanone, 1,5 -dioxepan-2-one or a morpholinedione; or iii) a polyether-ester-urethane derived from a polyether-glycol that is grafted with at least one monomer of glycolide, lactide, .epsilon. -caprolactone, trimethylene carbonate, p -dioxanone, 1,5 -dioxepan-2-one or a morpholinedione, to form a polyether ester glycol, where the polyether ester glycol is interconnected by urethane linkages formed through the reaction of said polyether ester glycol with an aliphatic diisocyanate; b) a second component comprising a knitted mesh comprising i) an absorbable block copolymer comprising a block derived only from trimethylene carbonate and terminal segments derived from glycolide; or ii) a warp-knitted construction comprising a polyaxial copolyester derived from at least two monomers selected from the group consisting of glycolide, l-lactide, .epsilon.-caprolactone, trimethylene carbonate, p-dioxanone, 1,5-dioxepan-2-one, and a morpholinedione; and c) a third component comprising an electrostatically spun, non-woven microfibrous fabric comprising, i) a polyaxial copolyester derived from at least two monomers of glycolide, l-lactide, .epsilon.-caprolactone, trimethylene carbonate, p-dioxanone, 1,5-dioxepan-2-one, or a morpholinedione; or ii) a polyether-ester derived from a 
Arrangement of components recited in claims 14-15 are found in claims 2-3. Bioactive agents are found in claim 4. Hydroswellable polymer is found in claim 5. Film thickness is found in claim 6-7. Claim 8 teaches the limitations of instant claim 20.
The subject matter of the present claims appears to be anticipated by the subject matter claimed by the reference patent. 
Accordingly, one skilled in the art would consider the presently claimed subject matter to be an obvious variant of the subject matter claimed in the ‘449 patent. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/WILLIAM CRAIGO/Examiner, Art Unit 1615       


/SUSAN T TRAN/Primary Examiner, Art Unit 1615